11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT


Darrel Blake, Sr.,                           * From the County Court at Law
                                               of Brown County
                                               Trial Court No. DV1707137.

Vs. No. 11-17-00363-CV                       * January 19, 2018

Brenda Carol Blake,                          * Per Curiam Memorandum Opinion
                                               (Panel consists of: Willson, J.,
                                                Bailey, J., and Wright, S.C.J.,
                                                sitting by assignment)

      This court has considered Appellant’s unopposed motion to dismiss this
appeal and concludes that the motion should be granted.            Therefore, in
accordance with this court’s opinion, the appeal is dismissed. The costs incurred
by reason of this appeal are taxed against the party incurring the same.